Case 7:16-cr-00463-VB Document 88 Filed 01/25/21 Page 1 of 1

 

 

USDC SDNY i
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY EILED |
momo noeconeuancraanacnceanaacecnagancacananacnecanerec ana x DOCH :
UNITED STATES OF AMERICA DATE FILED yy

 

 

 

Vv.
16 CR 463 (VB)

ARIEL VARSANYI,
Defendant.

On January 11, 2021, the government filed its letter response to defendant Varsanyi’s
motion for compassionate release. (Doc. #83). Thereafter, the government filed supplemental
letters dated January 16 and January 19, 2021, updating the Court as to defendant’s health status,
particularly with respect to defendant’s COVID-19 diagnosis and follow-up care. (Docs. ##86,
87). In its January 19 letter, the government stated it would continue to provide updates to
defense counsel and assist with obtaining information on defendant’s health status, The Court is
interested in learning about defendant’s current health status.

By January 29, 2021, the government is directed to provide a further update to the ©
Court and defense counsel as to defendant’s health status.

In an order dated January 12, 2021, the Court directed defense counsel to file a reply to
the government’s January 11 letter by no later than January 19, 2021. (Doc. #84), Defense
counsel filed a letter on January 15, 2021 (Doc. #85), but that letter does not appear to be a reply
to the government’s January 11 letter. Accordingly, by February 2, 2021, defense counsel
shall either file a letter response to the government’s recent letters or advise the Court by
letter that he will not be filing a further response.

Dated: January 25, 2021
White Plains, NY
SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
